IndyMac IMJA Mortgage Loan Trust 2007-A4 Final Term Sheet $180,879,508 (Approximate) IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Sponsor, Seller and Servicer This free writing prospectus is being delivered to you solely to provide you with information about the offering of the securities referred to in this free writing prospectus and to solicit an offer to purchase the securities, when, as and if issued. Any such offer to purchase made by you will not be accepted and will not constitute a contractual commitment by you to purchase any of the securities until we have accepted your offer to purchase. You may withdraw your offer to purchase securities at any time prior to our acceptance of your offer. The asset-backed securities referred to in this free writing prospectus are being offered when, as and if issued. In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus. As a result, you may commit to purchase securities that have characteristics that change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in this free writing prospectus. Any obligation on our part to sell securities to you will be conditioned on the securities having the characteristics described in this free writing prospectus. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC AND IS EFFECTIVE FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS AT NO CHARGE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes any similar prior information contained in any prior free writing prospectus relating to these securities. 2 FREE WRITING PROSPECTUS DATED December 26, 2007 IndyMac IMJA Mortgage Loan Trust 2007-A4 Distributions are payable monthly on the 25th day of each month, beginning January 25, 2008 The following classes of certificates are offered pursuant to this free writing prospectus: Class Initial Class Certificate Balance / Initial Notional Amount (1) Pass-Through Rate (2) Class Initial Class Certificate Balance / Initial Notional Amount (1) Pass-Through Rate (2) Class A-1 $ 158,770,000 6.25% Class A-R $ 100 6.25% Class A-2 $ 11,601,900 6.25% ClassB-1 $ 7,491,000 6.25% Class PO $ 733,508 (3) ClassB-2 $ 1,370,000 6.25% Class A-X $ 18,464,687(4) 6.50% ClassB-3 $ 913,000 6.25% (1) This amount is approximate and is subject to a permitted variance in the aggregate of plus or minus 5%. (2) The classes of certificates offered by this free writing prospectus, together with their initial ratings, are listed in the tables under “Summary — Description of the Certificates.” (3) The Class PO Certificates are principal only certificates and will not bear interest. (4) The Class A-X Certificates are interest only, notional amount certificates. The initial notional amount for the notional amount certificates is set forth in the table above but is not included in the aggregate class certificate balance of the certificates offered. 3 Issuing Entity IndyMac IMJA Mortgage Loan Trust 2007-A4, a common law trust formed under the laws of the State of New York. Depositor IndyMac MBS, Inc., a Delaware corporation, and a limited purpose finance subsidiary of IndyMac Bank, F.S.B.Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B., a federal savings bank.Its principal executive offices are located at 888 East Walnut Street, Pasadena, California 91101, and its telephone number is (800) 669-2300. Trustee Deutsche Bank National Trust Company, a national banking association.The corporate trust office of the trustee is located (i) for purposes of certificate transfers, at Deutsche Bank National Trust Company c/o DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention:Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust Administration IN07J4, and its telephone number is (714) 247-6000. Pooling and Servicing Agreement The pooling and servicing agreement dated as of December 1, 2007 among the seller, the servicer, the depositor and the trustee, under which the issuing entity will be formed. Cut-off Date For each mortgage loan, the later of December 1, 2007 and the origination date of that mortgage loan. Closing Date On or about December 28, 2007. The Mortgage Loans The mortgage pool will consist primarily of 30-year conventional fixed rate mortgage loans secured by first liens on one-to-four family residential properties. The depositor believes that the information set forth in this free writing prospectus regarding the mortgage loans as of the cut-off date is representative of the characteristics of the mortgage loans that will be delivered on the closing date. However, certain mortgage loans may prepay or may be determined not to meet the eligibility requirements for inclusion in the final mortgage pool. A limited number of mortgage loans may be added to or substituted for the mortgage loans that are described in this free writing prospectus. Any addition or substitution will not result in a material difference in the final mortgage pool although the cut-off date information regarding the actual mortgage loans may vary somewhat from the information regarding the mortgage loans presented in this free writing prospectus. As of the cut-off date, the mortgage loans had the following characteristics: Aggregate Current Principal Balance $182,707,573 Weighted Average Mortgage Rate 7.121% Range of Mortgage Rates 5.250% to 8.750% Average Current Principal Balance $669,258.51 Range of Current Principal Balances $416,940 to $2,242,412 Weighted Average Original Loan-to-Value Ratio 73.94% Weighted Average Original Term to Stated Maturity 360 months Weighted Average FICO Credit Score 736 Weighted Average Remaining Term to Stated Maturity 358 months Geographic Concentrations in excess of 10%: California 47.40% New York 15.00% 4 Description of the Certificates The issuing entity will issue the following classes of certificates: Class Initial Class Certificate Balance / Initial Notional Amount (1) Type Month of Final Scheduled Distribution Date Month of Modeled Final Scheduled Distribution Date Initial Rating (Moody’s /S&P)(2) Offered Certificates A-1 $158,770,000 Senior /Super Senior/Fixed Pass-Through Rate February 2038 October 2037 Aaa /AAA A-2 $11,601,900 Senior/Support/Fixed Pass-Through Rate February 2038 October 2037 Aa1 /AAA A-X $18,464,687 (3) Senior/Fixed Amount/Interest Only/Variable Pass-Through Rate February 2038 October 2037 Aaa /AAA PO $733,508 Senior/Principal Only February 2038 September 2037 Aaa /AAA A-R $100 Senior/REMIC Residual February 2038 January 2008 Aaa/AAA B-1 $7,491,000 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/AA B-2 $1,370,000 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/A B-3 $913,000 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/BBB Non-Offered Certificates (4) B-4 $731,000 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/BB B-5 $640,000 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/B B-6 $457,064 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/NR P $100 Prepayment Charges (5) N/A N/A NR/NR L N/A Late Payment Fees (6) N/A N/A NR/NR (1) This amount is subject to a permitted variance in the aggregate of plus or minus 5% depending on the amount of mortgage loans actually delivered on the closing date. (2) The offered certificates will not be offered unless they are assigned the indicated ratings by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”).A rating is not a recommendation to buy, sell or hold securities.These ratings may be lowered or withdrawn at any time by either of the rating agencies. (3) The notional amount of the Class A-X Certificates will be calculated as described in this free writing prospectus. (4) The Class B-4, Class B-5, Class B-6, Class P and Class L Certificates are not offered by this free writing prospectus. Any information contained in this free writing prospectus with respect to these certificates is provided only to permit a better understanding of the offered certificates. (5) The Class P Certificates will be entitled to receive all prepayment charges collected on the mortgage loans. (6) The Class L Certificates will be entitled to receive all late payment fees collected on the mortgage loans. 5 The certificates will also have the following characteristics: Class Initial Pass-Through Rate (1) Pass-Through Rate Interest Accrual Period Interest Accrual Convention Offered Certificates A-1 6.25% 6.25% calendar month (2) 30/360 (3) A-2 6.25% 6.25% calendar month (2) 30/360 (3) A-X 6.50% 6.50% calendar month (2) 30/360 (3) PO (4) (4) (4) (4) A-R 6.25% 6.25% calendar month (2) 30/360 (3) B-1 6.25% 6.25% calendar month (2) 30/360 (3) B-2 6.25% 6.25% calendar month (2) 30/360 (3) B-3 6.25% 6.25% calendar month (2) 30/360 (3) Non-Offered Certificates B-4 6.25% 6.25% calendar month (2) 30/360 (3) B-5 6.25% 6.25% calendar month (2) 30/360 (3) B-6 6.25% 6.25% calendar month (2) 30/360 (3) P (5) (5) (5) (5) L (5) (5) (5) (5) (1) Reflects the expected pass-through rate as of the closing date. (2) The interest accrual period for any distribution date will be the calendar month preceding that distribution date. (3) Interest accrues at the rate specified in this table based on a 360-day year that consists of twelve 30-day months. (4) The Class PO Certificates are not entitled to any distributions of interest. (5) The Class P and Class L Certificates will not accrue any interest. 6 Designations We sometimes use the following designations to refer to the specified classes of certificates in order to aid your understanding of the offered certificates: Designation Class of Certificates Senior Certificates Class A-1, Class A-2, Class A-X, Class PO and Class A-R Certificates Subordinated Certificates Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates Notional Amount Certificates Class A-X Certificates Principal Only Certificates Class PO Certificates Super Senior Certificates Class A-1 Certificates Support Certificates Class A-2 Certificates Offered Certificates Senior Certificates and Class B-1, Class B-2 and Class B-3 Certificates Record Date The record date for any distribution date and any class of certificates is the last business day of the month immediately preceding the month of that distribution date. Denominations The Class A-1 Certificates: $1,000 and multiples of $1. The Class A-2 Certificates: $25,000 and multiples of $1. The Class A-X, Class PO, Class B-1, Class B-2 and Class B-3 Certificates: $100,000 and multiples of $1. Class A-R Certificates: $100. Registration of Certificates Offered Certificates other than the Class A-R Certificates: Book-entry form.Persons acquiring beneficial ownership interests in the offered certificates (other than the Class A-R Certificates) will hold their beneficial interests through The Depository Trust Company in the United States and the Euroclear System in Europe and, upon request, through Clearstream, Luxembourg in Europe. Class A-R Certificates: Fully registered certificated form.The Class A-R Certificates will be subject to certain restrictions on transfer described in this free writing prospectus and as more fully provided for in the pooling and servicing agreement. Distribution Dates We will make distributions on the 25th day of each month.If the 25th day of a month is not a business day, then we will make distributions the next business day.The first distribution is scheduled for January 25, 2008. Interest Distributions The related interest accrual period, interest accrual convention and pass-through rate for each class of interest-bearing certificates is shown in the table above. On each distribution date, to the extent funds are available, each interest-bearing class of certificates will be entitled to receive: · interest accrued at the applicable pass-through rate during the related interest accrual period on the class certificate balance or notional amount, as applicable, immediately prior to that distribution date; plus · any interest remaining unpaid from prior distribution dates; minus · any net interest shortfalls allocated to that class for that distribution date. The Class PO Certificates do not bear interest. When a borrower makes a full or partial prepayment on a mortgage loan, the amount of interest that the borrower is required to pay may be less than the amount of interest certificateholders would otherwise be entitled to receive with respect to the mortgage loan.The servicer is required to reduce its servicing compensation to offset this shortfall but the reduction for any distribution date is limited to an amount equal to the product of one-twelfth of 0.125% multiplied by the pool balance as of the first day of the prior month. If the aggregate amount of interest shortfalls resulting from prepayments on the mortgage loans exceeds the amount of the reduction in the servicer’s servicing compensation, the interest entitlement for each 7 related class of certificates will be reduced proportionately by the amount of this excess. Allocation of Net Interest Shortfalls For any distribution date, the interest entitlement for each interest-bearing class of certificates will be reduced by the amount of net interest shortfalls resulting from: · prepayments on the mortgage loans; and · reductions in the mortgage rate on the mortgage loans due to Servicemembers Civil Relief Act reductions or debt service reductions. Net interest shortfalls on any distribution date will be allocated pro rata among all interest-bearing classes of certificates, based on their respective interest entitlements, in each case before taking into account any reduction in the interest entitlements due to shortfalls. If on any distribution date, available funds are not sufficient to make a full distribution of the interest entitlement on the classes of certificates in the order described below under “—
